NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUN 27 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 10-30266

              Plaintiff - Appellee,              D.C. No. 2:10-cr-00099-JLR-1

  v.
                                                 MEMORANDUM*
VINCENT WILLIAM BARBEE,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                        Argued and Submitted June 9, 2011
                               Seattle, Washington

Before: REINHARDT, W. FLETCHER, and RAWLINSON, Circuit Judges.

       Barbee entered a conditional plea to one count of being a felon in possession

of a firearm in violation of 18 U.S.C §922(g)(1), reserving the right to appeal the

denial of his motion to suppress the evidence obtained following a Terry stop. We

affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      An officer may perform a Terry stop only when under the “totality of the

circumstances” there is a “particularized and objective basis for suspecting legal

wrongdoing.” United States v. Sigmond-Ballesteros, 285 F.3d 1117, 1121 (9th Cir.

2002) (citations omitted). The detaining officer’s observation that Barbee was

parked in a car, along with three other people, in a high crime area at 9 AM, and

that his eyes were glassy, his hands were shaking and he appeared extremely

nervous, constituted a basis for reasonable suspicion in light of the officer’s

training and experience. See Ramirez v. City of Buena Park, 560 F.3d 1012, 1020-

21 (9th Cir. 2009).

      AFFIRMED.